DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 6-8, 10-13, 21-23, drawn to a boss and pressure vessel, classified in F17C2205/0305.
II. Claims 15-20 and 24, drawn to a method of assembling a pressure vessel with a boss, classified in F17C2209/234.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product could be made by a materially different process.  For example, the liner could be molded in place around the boss rather than inserting the boss through an opening in the liner as required by claim 15.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different CPC areas would have to be searched.  For example F17C2209/234 and additional areas within F17C2209 would have to be searched for the method, a search not required for the product.  
Different search terms would have to be used.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 

During a telephone conversation with Mai Lauer on 02/09/22 a provisional election was made without traverse to prosecute the invention of the product, claims 1, 6-8, 10-13, 21-23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 and 24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-8, and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11 of U.S. Patent No. 10,746,354. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 is anticipated by claims 1 and 11 of the patent
Claim 6 is anticipated by claim 5 of the patent
Claim 7 is anticipated by claim 6 of the patent
Claim 8 is anticipated by claim 7 of the patent
Claims 10, 11, 13 are anticipated by claim 11 of the patent
Claim 12 is an obvious combination of claims 11 and 10 
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,746,354 in view of US 2017/0284601. Claim 1 of the ‘354 patent anticipates all of the limitations except for the requirement that the peripheral surface is parallel to the longitudinal axis.  ‘601 however, discloses a similar boss (5, figs 1 and 2) wherein the flange has a peripheral surface (at lead line 56, fig 2) with ridges that is parallel to the longitudinal axis of the neck.  Therefore, it would have been obvious to a person of ordinary skill in the art to have made the peripheral surface parallel to the longitudinal axis, as taught by ‘601, because it is a configuration for a boss peripheral flange that is known to be useful in forming a seal with a pressure container liner.

Claims 22 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,746,354 in view of US 5,976,692. Claim 1 of the patent does not disclose that the peripheral surface is inclined relative to the longitudinal axis; and the peripheral surface is closer to the longitudinal axis proximate an exterior surface of the flange and wherein the peripheral surface is farther from the longitudinal axis proximate an interior surface of the flange.  ‘692 however, discloses a similar boss (10, fig 2) with a flange (20, fig 2) having a peripheral surface (up and to the right of lead line 44, fig 2) with ridges, wherein the peripheral surface is inclined relative to the longitudinal axis of the neck; and the peripheral surface is closer to the longitudinal axis proximate an exterior surface of the flange and wherein the .

Allowable Subject Matter
Claims 1, 6-8, 10-13 and 21-23 would be allowable except for the above double patent rejections.  
The examiner considers US 2017/0284601 to be the closest prior art of record.  ‘601 discloses a pressure vessel (1, fig 1) with a liner (2) and a boss (5, figs 1 and 2).  The boss has a neck (51) and a flange (52), and at the furthest extent from the longitudinal axis of the neck, a peripheral surface (56) that include ridges (fig 2).  ‘601, however, fails to disclose, suggest or render obvious the feature that the peripheral surface includes a helical screw.  Further, there is no reference of record that would have, absent impermissible hindsight, motivated a person of ordinary skill in the art to have modified ‘601 to include said feature.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
20160025266 discloses a tank boss with inboard threads
20140144866 discloses a tank boss with inboard threads
5819978 discloses a tank boss with ridges on the flange


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.